 
EXHIBIT 10.2
 
GENERAL RELEASE AGREEMENT
 
This General Release Agreement (“Agreement”) is between H. Reg McDaniel
(“Employee”) and Mannatech, Incorporated (“Mannatech”), hereinafter known as
“parties”.
 
WHEREAS, Employee was employed by Mannatech;
 
WHEREAS, Employee’s employment with Mannatech was terminated effective May 31,
2002 (the “Termination Date”);
 
WHEREAS, Mannatech and Employee entered into an Employment Agreement on June 23,
1997;
 
WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and Mannatech and the termination
thereof;
 
In consideration of these recitals and the promises and agreements set forth in
this Agreement, Employee’s employment with Mannatech will terminate upon the
following terms:
 
1.    General Release:  Each of Employee and Mannatech, for themselves and each
of their respective parents, subsidiaries affiliates, and the shareholders,
directors, officers, employees, agents, attorneys, guardians, successors,
assigns, heirs, executors, and administrators IRREVOCABLY AND UNCONDITIONALLY
RELEASES, ACQUITS AND FOREVER DISCHARGES each other and each of their respective
parents, subsidiaries affiliates, and the shareholders, directors, officers,
employees, agents, attorneys, guardians, successors, assigns, heirs, executors,
and administratorsof and from any and all claims, liabilities, obligations,
agreements, damages, causes of action, costs, losses, damages, and attorneys’
fees and expenses whatsoever, whether known or unknown or whether connected with
Employee’s employment by Mannatech or not, including, but not limited to, any
dispute, claim, charge, or cause of action arising under the Age Discrimination
in Employment Act, 29 U.S.C. § 621, et. seq.,Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e, et seq., the Americans with Disabilities
Act of 1990, 42 U.S.C. § 12101, etseq., the Texas Commission on Human Rights
Act, Tex. Labor Code § 21.001 et. seq., the Employee Retirement Income Security
Act of 1974, as amended 29 U.S.C. § 1001, et seq., and any other municipal,
local, state, or federal law, common or statutory, which may have arisen, or
which may arise, prior to, or at the time of, the execution of this Agreement.
 
2.    Covenant Not to Sue:  Notwithstanding any other provision of this
Agreement to the contrary, each of Employee and Mannatech also COVENANTS NOT TO
SUE, THE OTHER, OR OTHERWISE PARTICIPATE IN ANY ACTION OR CLASS ACTION against,
any of the Releasees based upon any of the claims released in paragraph 1 of
this Agreement.



1



--------------------------------------------------------------------------------

 
3.    Confidentiality:  The parties agree that they will keep the terms, amount,
and existence of this Agreement STRICTLY AND COMPLETELY CONFIDENTIAL, and that
they will not communicate or otherwise disclose to any employee or Associate of
Mannatech (past or present), or to a member of the general public, the terms,
amount, or existence of this Agreement, except as may be required by law or
compulsory process.
 
4.    Settlement Terms:  Upon the expiration of seven (7) days of Employee’s
execution of this Agreement, Mannatech agrees to pay Employee the total sum of
Ninety Thousand Dollars ($90,000) in non-wage taxable income (the “Proceeds”).
Employee acknowledges that Company shall have no continuing obligation to
provide any benefits associated with his former employment, including but not
limited to medical or dental except as required by Federal law.
 
5.    Indemnification.  The Parties agree that Mannatech will not withhold any
tax from the Proceeds. Mannatech will issue a Form 1099 in relation to the
Proceeds reporting the Proceeds to the IRS as non-wage income. McDaniel agrees
that he shall be responsible for the payment of any and all applicable taxes,
penalties, and interest due on the Proceeds, and McDaniel expressly warrants and
agrees to indemnify Mannatech against, and hold Mannatech harmless from any and
all taxes, penalties and/or interest, in any way arising out of, or resulting
from, Mannatech not withholding taxes from the Proceeds.
 
6.    Employee Conduct.  Employee agrees that following the Termination Date, he
shall not represent himself to any person or entity as an employee, agent,
representative, official, owner of Mannatech (except as a shareholder or
Associate of Mannatech). Each of Employee and Mannatech further agrees that they
will not make any public or private statements, comments, or communication in
any form, oral, written, or electronic, which would constitute libel, slander,
or trade disparagement of the other; provided, however, that the terms of this
Paragraph shall not apply to communications between any party and his or her
spouse, clergy, or attorneys, which are subject to a claim of privilege existing
under common law, statute, or rule of procedure, nor shall it apply to truthful
statements made in response to a subpoena or during the course of any
investigation by any law enforcement authority.
 
7.    Restrictive Covenants:  Each of Employee and Mannatech acknowledges that
they have executed a Non-Compete Agreement of even date herewith.
 
8.    Use of Company Property:  Upon termination, Mannatech authorizes Employee
to use the Mannatech equipment and property currently in Employee’s possession.
Mannatech’s equipment and property shall be returned to Mannatech upon written
notice or upon the expiration of the Non-Compete entered into between Employee
and MannatechWithin thiry days following the execution of this Agreement,
McDaniel shall deliver to Mannatech a copy of all Confidential Information
contained on the hard drive of any computer’s in McDaniel’s possession.
 
9.    Breach of Agreement:  In the event of a breach of this Agreement,
Mannatech shall notify the Employee of the alleged breach and afford him an
opportunity to respond in writing within ten (10) days.



2



--------------------------------------------------------------------------------

 
10.    In the event of a dispute between the parties and before any legal action
is commenced, the parties agree that the complaining party shall give specific
and detailed notice to the other party of the complaint, including the factual
basis therefore. The parties shall use their best efforts to resolve the
complaint by face to face meeting conducted within 5 days of such notice of
complaint. If the parties cannot arrive at a mutually satisfactory solution to
the complaint within 5 business days from the date of such notice of the
complaint, the parties shall attempt to resolve the complaint by non-binding
mediation before a neutral mediator agreeable to the parties. The parties shall
use best efforts to schedule and conduct such mediation within thirty 10 days
after the date of the face to face meeting. The mediation shall take place at a
neutral location in Dallas County, Texas.
 
11.    Non-Admissions:  Each of Employee and Mannatech acknowledges that by
entering into this Agreement, they do not admit, and do specifically deny, any
violation of any local, state, or federal law.
 
12.    Severability:  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.
 
13.    Revocation:  Either party may revoke this Agreement by notice to the
other party, in writing, within seven (7) days of the date of its execution by
Employee) the “Revocation Period”). Employee agrees that he will not receive the
benefits provided by this Agreement if he revokes this Agreement. Employee also
acknowledges and agrees that if Mannatech has not received from him notice of
his revocation of this Agreement prior to the expiration of the Revocation
Period, Employee will have forever waived his right to revoke this Agreement and
this Agreement shall thereafter be enforceable and have full force and effect.
 
14.    Entire Agreement:  This Agreement constitutes the entire agreement
between the parties, and supersedes all prior and contemporaneous negotiations
and agreements, oral or written except as specifically stated in paragraph 7 of
this Agreement. This Agreement cannot be changed or terminated except pursuant
to a written agreement executed by the parties.
 
15.    Governing Law:  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, except where preempted by
federal law.
 
16.    Statement of Understanding:  By executing this Agreement, Employee
acknowledges that (a) he has had at least twenty-one (21) days to consider the
terms of this Agreement and has considered its terms for that period of time or
has knowingly and voluntarily waived his right to do so; (b) he has been advised
by Mannatech to consult with an attorney regarding the terms of this Agreement;
(c) he has consulted with, or has had sufficient opportunity to consult with, an
attorney of his own choosing regarding the terms of this Agreement; (d) he has
read this Agreement and fully understand its terms and their import; (e) except
as provided by this Agreement, he has no contractual right or claim to the
benefits described herein; (f) the consideration provided for herein is good and
valuable; and (g) he is



3



--------------------------------------------------------------------------------

entering into this Agreement voluntarily, of his own free will, and without any
coercion, undue influence, threat, or intimidation of any kind or type
whatsoever.
 
EXECUTED in Ft. Lauderdale, Florida this day of 22nd June, 2002.
 
/s/    H. REG. MCDANIEL        

--------------------------------------------------------------------------------

H. REG MCDANIEL

 
EXECUTED in Ft. Lauderdale, Florida this day of 22nd June, 2002.
 
MANNATECH, INCORPORATED
By:
 
/s/    SAM CASTER        

--------------------------------------------------------------------------------

Its:
 
Chairman of the Board

--------------------------------------------------------------------------------

 
 
 



4